     Case: 3:20-cv-00224-NBB-RP Doc #: 72 Filed: 02/12/21 1 of 1 PageID #: 1486




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

JOHN RASH                                                                           PLAINTIFF

V.                                                   CIVIL ACTION NO. 3:20-cv-224-NBB-RP

LAFAYETTE COUNTY, MISSISSIPPI                                                     DEFENDANT


                                            ORDER

       Presently before the court is the parties’ Joint Motion to Extend Briefing Schedule.

Counsel for Defendant requests an additional three days, through and including February 19,

2021, to file Defendant’s response to Plaintiff’s Motion for Partial Summary Judgment, and

Plaintiff’s counsel seeks the same extension within which to file his response to Defendant’s

Motion for Summary Judgment.

       Upon due consideration and for good cause shown, the court finds that the joint motion is

well taken and that it should be, and the same is hereby, GRANTED. Each party’s response to

the relevant summary judgment motion will be due on or before February 19, 2021.

       SO ORDERED AND ADJUDGED this 12th day of February, 2021.



                                                    /s/ Neal Biggers
                                                    NEAL B. BIGGERS, JR.
                                                    UNITED STATES DISTRICT JUDGE
